Citation Nr: 1550057	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  12-29 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent disabling for service-connected major depressive disorder. 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1994 to March 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an 
August 2010 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned an initial 30 percent rating for dysthymic disorder with major depressive disorder, effective September 8, 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a Disability Benefits Questionnaire (DBQ) in April 2015 that was not previously considered by the RO and is pertinent to his claim.  A November 2015 Report of Contact details contact between the Veteran and the RO in which he requested that the RO complete an initial review of the evidence.  Accordingly, the RO must be given an opportunity to review these additional records and issue a Supplemental Statement of the Case.  38 U.S.C.A. § 7105(e).  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to contact the Veteran and notify him that he can submit medical evidence or treatment records in support of his claim for an increased rating for service-connected major depressive disorder.  

2.  After completing the requested action, and undertaking any further development deemed necessary, readjudicate the claim for entitlement to a higher initial rating for service-connected major depressive disorder, currently evaluated as 30 percent disabling, in light of the additional submitted records.  If the claim remains denied, the RO should furnish the Veteran with a fully responsive Supplemental Statement of the Case and afford him a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




